Citation Nr: 9932049
Decision Date: 11/12/99	Archive Date: 02/08/00

DOCKET NO. 98-07 079               DATE NOV 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death, based on in-service exposure to the herbicide Agent

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from May 1942
until retiring in March 1973. He died in February 1982 and shortly
thereafter, in April 1982, his widow, the appellant, filed a claim
for Dependency and Indemnity Compensation (DIC) benefits-for
service connection for the cause of his death. In May 1982, the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California, denied her claim, and she did not timely
appeal the decision.

More recently, in December 1997, the appellant filed another claim
for DIC benefits-for service connection for the cause of the
veteran's death-but this time, on the basis of exposure to the
toxic herbicide Agent Orange while in Vietnam (her prior claim was
not premised on this theory). The RO denied her claim in January
1998, and she appealed to the Board of Veterans' Appeals (Board).

Since the appellant's current claim is premised on a different
theory than her earlier claim, and is, in effect, a new claim, the
Board will adjudicate the issue on appeal on a de novo basis. She
now resides in New Milford, Connecticut, and the RO in Hartford,
Connecticut, forwarded her appeal to the Board.

FINDINGS OF FACT

1. The veteran, who served on active duty in Vietnam during the
Vietnam War, died in February 1982 from a malignant brain tumor
that had widely spread to his lymph nodes, lungs, liver, and
adrenals.

2 -

2. Brain tumor is not one of the conditions that the Secretary of
VA has determined is entitled to a presumption of service
connection on the basis of exposure to certain herbicides, to
include Agent Orange, in Vietnam.

3. There is no medical evidence of record otherwise suggesting a
correlation between in-service exposure to Agent Orange and the
subsequent development of the malignant brain tumor.

4. The appellant's claim for service connection for the cause of
the veteran's death, based on exposure to the toxic herbicide Agent
Orange in Vietnam, is not plausible.

CONCLUSION OF LAW

The appellant's claim for service connection for the cause of the
veteran's death, based on in-service exposure to the herbicide
Agent Orange, is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's death,
the evidence must show that a disability that was incurred in or
aggravated by service, or which was proximately due to or the
result of a service-connected condition, was either the principal
or a contributory cause of his death. 38 U.S.C.A. 1110, 1131, 1310;
38 C.F.R. 3.303, 3.310(a), 3.312(a). For a service-connected
disability to be the principal cause of death, it must singularly
or jointly with some other condition be, the immediate or
underlying cause of death, or be etiologically related thereto. 38
C.F.R. 3.3 12(b). For a service-connected disability to be a
contributory cause of death, it must be shown that it contributed
substantially or

- 3 -

materially, combined to cause death, or aided or lent assistance to
the production of death. 38 C.F.R. 3.312(c).

Service-connected diseases or injuries involving active processes
affecting vital organs receive careful consideration as to a
contributory cause of death, the primary cause being unrelated,
from the viewpoint of whether there were resulting debilitating
effects and general impairment of health to an extent that would
render the person materially less capable of resisting the effects
of other disease or injury primarily causing death. 38 C.F.R.
3.312(c)(3). Further, there are primary causes of death which by
their very nature are so overwhelming that eventual death can be
anticipated irrespective of co-existing conditions, but, even in
such cases, there is for consideration whether there may be a
reasonable basis for holding that a service-connected condition was
of such severity as to have a material influence in accelerating
death. 38 C.F.R. 3.312(c)(4).

The appellant's current appeal is premised on the theory that the
veteran was exposed to the toxic herbicide Agent Orange while
stationed in Vietnam and, as a result, developed a malignant brain
tumor after retiring from the military, which caused his death. She
therefore believes that service connection is warranted, especially
considering that she and the veteran received money from an Agent
Orange Settlement Fund (Payment Program) on the basis of such
exposure in service.

Under the governing legal authority, a veteran who, during his
period of active duty in the military, served in the Republic of
Vietnam during the period beginning on January 9, 1962, and ending
on May 7, 1975, and has a disease listed at 38 C.F.R. 3.309(e),
shall be presumed to have been exposed during such service to the
toxic herbicide Agent Orange--unless there is affirmative evidence
to the contrary. See McCartt v. West, 12 Vet. App. 164, 167-68
(1999). Section 3.309(e) lists the following diseases as qualifying
for this presumption, even if there is no record of

- 4 -

these diseases during service: chloracne or other acneform diseases
consistent with chloracne, Hodgkin's disease, multiple myeloma,
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy,
porphyria cutanea tarda, prostate cancer, respiratory cancers
(cancer of the lung, bronchus, larynx or trachea) and soft-tissue
sarcoma. Id.

Although the veteran's certificate of death and the report of his
autopsy confirm that he died in February 1982 as a result of a
malignant brain tumor (melanoma) that had widely spread
(metastasized) to other areas of his body (his lymph nodes, lungs,
liver, and adrenals), a brain tumor is not one of the conditions
listed in section 3.309(e) that VA has determined that a
presumption of service connection is warranted on the basis of
exposure to Agent Orange in Vietnam. In fact, the Secretary of VA
has specifically indicated that this presumption does not apply in
cases, as here, involving claims for "brain tumors." See the
Federal Register, November 2, 1999 (Volume 64, Number 211), pages
59232-59243. Accordingly, service connection for the cause of the
veteran's death may not be established in this case on a
presumptive basis. However, in situations, such as this one, in
which the presumptive provisions of 3.309(e) do not apply, service
connection for a disease claimed to be due to Agent Orange exposure
may nonetheless be established by proof of direct causation. Cf.
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v.
Brown, 9 Vet. App. 40,44 (1996), aff'd sub nom. Ramey v. Gober, 120
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998);
see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). Inasmuch
as there is no such evidence in this case, the claim must be denied
because it is not well grounded (i.e., at least "plausible"). See
38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990).

None of the medical evidence of record suggests there is any
correlation between the veteran's death from the malignant brain
tumor and any in-service exposure, to the herbicide Agent Orange.
Although the appellant earnestly believes that he

5 -

developed the malignant brain tumor and died as a result of such
exposure, as a lay person, she does not have the necessary training
or expertise to render a competent opinion on a medical matter,
here, the dispositive issue of medical causation; thus, her
allegations in this regard have no probative value. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494-95 (1992). Medical evidence, and
not just unsubstantiated allegations, is required to well ground a
claim. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

It appears, based on the medical evidence submitted by the
appellant (e.g., articles discussing Vietnam era veteran's exposure
to Agent Orange and the subsequent development of cancerous tumors,
etc.), that she is under the mistaken impression that all types of
cancer are entitled to the presumption of section 3.309(e).
However, as indicated above and in one of the articles that she
submitted, only certain forms of cancer (specifically, those listed
in section 3.309(e)), are entitled to the presumption of service
connection on the basis of exposure to Agent Orange while in
Vietnam, and "brain tumors" are not one of the cancers mentioned.
She also has not submitted any medical evidence whatsoever
otherwise suggesting a correlation between exposure to Agent Orange
in Vietnam and the subsequent development of the malignant brain
tumor, so there simply is no medical basis for granting the
benefits she is requesting. See Grottveit v. Brown, 5 Vet. App. 91,
93 (1993).

Since the appellant has not satisfied her initial burden of
submitting evidence sufficient to show that her claim for service
connection for the cause of the veteran's death is well grounded,
VA is under no "duty to assist" her in developing the evidence
pertinent to her claim. See Morton v. West, 12 Vet. App. 477 (July
14, 1999), req. for en banc consideration by a judge denied, No.
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam); Epps v. Gober,
126 F.3d 1464, 1468 (1997). Moreover. the Board is aware of no
circumstances in this case that would put VA on notice that any
additional relevant evidence may exist that, if obtained,

6 -

would make her claim well grounded. See McKnight v. Gober, 131 F.3d
1483, 1485 (Fed.- Cir. 1997).

The RO denied the appellant's claim on the same basis as the Board-
as not well grounded. Clearly then, she is not prejudiced. Bernard
v. Brown, 4 Vet. App. 384 (1993). Moreover, the Board observes
that, in the April 1998 Statement of the Case (SOC), the RO
notified the appellant of the legal requirement to submit a well-
grounded claim and of the need to submit evidence showing that a
disability that was incurred in or aggravated by service either
caused or contributed substantially or materially to the veteran's
death. Thus, the "duty to inform" the appellant of the evidence
necessary to complete her application for service connection has
been met. 38 U.S.C.A. 5103(a) (West 1991); Franzen v. Brown, 9 Vet.
App. 235, 238 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78
(1995).

ORDER

As evidence of a well-grounded claim has not been submitted,
service connection for the cause of the veteran's death, based on
in-service exposure to the herbicide Agent Orange, is denied.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

7 - 


